DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 12 November 2020.  In view of this communication and the preliminary amendment filed 22 December 2020, claims 1-21 are now pending in the application.
Information Disclosure Statement
The information disclosure statement(s) submitted on 09 February 2021 and 17 May 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stator with Carbon Fiber Insulation Strips.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitations “the first layer” and “the second layer”.  There is insufficient antecedent basis for these limitations in the claims.  Further, claim 5 depends from itself.  It is suggested that claim 5 be amended to depend from claim 4, as this is believed to have been intended and would correct both of these issues.  In the grounds of rejection below, claim 5 has been interpreted as being dependent on claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-13, 15-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (US 2012/0080976 A1), hereinafter referred to as “Oka”, in view of Ehira et al. (JP 2006-141130 A), hereinafter referred to as “Ehira”.
Regarding claim 1, Oka discloses a stator [1] (fig. 1-2; ¶ 0030) comprising: 
a stator core [2] including an annular portion [20] (fig. 3; ¶ 0031),  
a plurality of teeth [21] extending radially inward from the annular portion [20], such that a slot [6] is defined between each pair of adjacent teeth [21] (fig. 2-3; ¶ 0032-0033), wherein each of the teeth [21] includes a pair of side surfaces [21a/21b] that face in opposite directions (fig. 3), and 
 
    PNG
    media_image1.png
    469
    719
    media_image1.png
    Greyscale

a plurality of inner surfaces [20i] on the annular portion [20], each inner surface [20i] arranged between facing side surfaces [21a/21b] of two adjacent teeth [21] (fig. 1-3; 0031); 
a plurality of thermally conductive insulation strips [4], each insulation strip [4] arranged within one of the slots [6] for covering the inner surface [20i] and the facing side surfaces [21a/21b] of two adjacent teeth [21] (fig. 2, 4; ¶ 0032); and 
a plurality of windings [5] wound around the respective teeth [21] (¶ 0033).
Oka does not disclose that the insulation strips are carbon fiber-based.
Ehira discloses a stator [2] comprising a stator core [3] with teeth forming a plurality of slots [4], wherein thermally conductive, carbon fiber-based insulation strips [10] are arranged within the slots [4] for covering the inner surface and the facing side surfaces of two adjacent teeth (fig. 1; ¶ 0024; insulator [10] is formed of two layers [11/12], layer [12] being formed of a carbon film).

    PNG
    media_image2.png
    388
    459
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insulation strips of Oka using the two layer and carbon fiber-based structure as taught by Ehira, in order to reduce the thermal resistance of the insulation thereby reducing the temperature rise in the coils (¶ 0027).  
Regarding claim 2, Oka, in view of Ehira, discloses the stator of claim 1, as stated above, further comprising a first insulation end cap [30] adjacent a first end of the stator core [2] and a second insulation end cap [30a] adjacent an opposite, second end of the stator core [2] (fig. 3; ¶ 0034).
Regarding claim 3, Oka, in view of Ehira, discloses the stator of claim 2, as stated above, wherein the first and second insulation end caps [30/30a] cover opposite ends of each of the plurality of teeth [21] on the stator core [2] (fig. 2; ¶ 0034; “tooth covering part 31”), and wherein the insulation strips [4] cover opposite side surfaces of the plurality of teeth [21] such that the opposite ends of each of the teeth [21] and an axial length of each of the teeth [21] are covered, collectively, by the first and second insulation end caps [30/30a] and the insulation strips [4] (fig. 2, 4; ¶ 0032, 0034).
Regarding claim 4, Oka, in view of Ehira, discloses the stator of claim 1, as stated above, wherein Ehira further discloses that each of the insulation strips [10] is formed of a first layer [11] and a second layer [12] (fig. 1; ¶ 0024).
Regarding claim 5, Oka, in view of Ehira, discloses the stator of claim 5, as stated above, wherein Ehira further discloses that the first layer [11] is thermally conductive and the second layer [12] is electrically insulating (fig. 1; ¶ 0024).
Regarding claim 7, Oka discloses a stator [1] (fig. 1-2; ¶ 0030) comprising: 
a stator core [2] including an annular portion [20] (fig. 3; ¶ 0031),  
a first tooth [21] extending radially inward from the annular portion [20], the first tooth [21] including a first side surface [21a] (fig. 2-3; ¶ 0032-0033), 
a second tooth [21] extending radially inward from the annular portion [20], the second tooth [21] including a second side surface [21b], wherein a slot [6] is defined between the first and second teeth [21] (fig. 2-3; ¶ 0032-0033; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures), and 

    PNG
    media_image1.png
    469
    719
    media_image1.png
    Greyscale

an inner surface [20i] arranged on the annular portion [20] between the first and second side surfaces [21a/21b] (fig. 1-3; 0031); 
a thermally conductive insulation strip [4] within the slot [6] for covering the inner surface [20i], the first side surface [21a], and the second side surface [21b] (fig. 2, 4; ¶ 0032); 
a first winding [5] wound around the first tooth [21] (¶ 0033); and 
a second winding [5] wound around the second tooth [21] (¶ 0033; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures).
Oka does not disclose that the insulation strips are carbon fiber-based.
Ehira discloses a stator [2] comprising a stator core [3] with teeth forming a plurality of slots [4], wherein thermally conductive, carbon fiber-based insulation strips [10] are arranged within the slots [4] for covering the inner surface and the facing side surfaces of two adjacent teeth (fig. 1; ¶ 0024; insulator [10] is formed of two layers [11/12], layer [12] being formed of a carbon film).

    PNG
    media_image2.png
    388
    459
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insulation strips of Oka using the two layer and carbon fiber-based structure as taught by Ehira, in order to reduce the thermal resistance of the insulation thereby reducing the temperature rise in the coils (¶ 0027).  
Regarding claim 8, Oka, in view of Ehira, discloses the stator of claim 7, as stated above, wherein the second tooth [21] includes a third side surface [21a] facing an opposite direction of the second side surface [21b], wherein the stator core [2] includes a third tooth [21] extending radially inward from the annular portion [20], the third tooth [21] including a fourth side surface [21b], wherein a second slot [6] is defined between the second and third teeth [21] (fig. 2-3; ¶ 0032-0033; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures), wherein the stator core [2] includes a second inner surface [20i] arranged on the annular portion [20] between the third and fourth side surfaces [21a/21b], wherein a second thermally conductive, carbon fiber-based insulation strip [4] is within the second slot [6] for covering the second inner surface [20i], the third side surface [21a], and the fourth side surface [21b], and wherein a third winding [5] is wound around the third tooth [21] ((¶ 0033; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures).
Regarding claim 9, Oka, in view of Ehira, discloses the stator of claim 8, as stated above, further comprising a first insulation end cap [30] adjacent a first end of the stator core [2] and a second insulation end cap [30a] adjacent an opposite, second end of the stator core [2] (fig. 3; ¶ 0034).
Regarding claim 10, Oka, in view of Ehira, discloses the stator of claim 9, as stated above, wherein the first and second insulation end caps [30/30a] cover opposite ends of each of the first, second, and third teeth [21] on the stator core [2] (fig. 2; ¶ 0034; “tooth covering part 31”), and wherein the first insulation strip [4] covers the first and second side surfaces [21a/21b], and the second insulation strip [4] covers the third and fourth side surfaces [21a/21b], such that the opposite ends of each of the first, second, and third teeth [21] and an axial length of each of the first, second, and third teeth [21] are covered, collectively, by the first and second insulation end caps [30/30a] and the first and second insulation strips [4] (fig. 2, 4; ¶ 0032, 0034; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures).
Regarding claim 11, Oka, in view of Ehira, discloses the stator of claim 7, as stated above, wherein Ehira further discloses that the insulation strip [4] is formed of one layer (fig. 1; ¶ 0024; the term comprises in the preamble of the independent claim allows for additional, unrecited elements; thus, the “one layer” recited above can refer to either layer [11] or layer [12]).
Regarding claim 12, Oka, in view of Ehira, discloses the stator of claim 7, as stated above, wherein Ehira further discloses that each of the insulation strips [10] is formed of a first layer [11] and a second layer [12] (fig. 1; ¶ 0024).
Regarding claim 13, Oka, in view of Ehira, discloses the stator of claim 12, as stated above, wherein Ehira further discloses that the first layer [11] is thermally conductive and the second layer [12] is electrically insulating (fig. 1; ¶ 0024).
Regarding claim 15, Oka discloses a stator [1] (fig. 1-2; ¶ 0030) comprising: 
a stator core [2] including an annular portion [20] (fig. 3; ¶ 0031),  
a first tooth [21] extending radially inward from the annular portion [20], the first tooth [21] including a first side surface [21a], a first end surface [top], and a second end surface [bottom] opposite the first end surface [top] (fig. 2-3; ¶ 0032-0033), 
a second tooth [21] extending radially inward from the annular portion [20], the second tooth [21] including a second side surface [21b] facing the first side surface [21a] of the first tooth [21], a third side surface [21a] facing an opposite direction as the second side surface [21b], a first end surface [top], and a second end surface [bottom] opposite the first end surface [top] (fig. 2-3; ¶ 0032-0033; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures), and 
a third tooth [21] extending radially inward from the annular portion [20], the third tooth [21] including a fourth side surface [21b] facing the third side surface [21a] of the second tooth [21], a first end surface [top], and a second end surface [bottom] opposite the first end surface [top] (fig. 2-3; ¶ 0032-0033; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures), 

    PNG
    media_image1.png
    469
    719
    media_image1.png
    Greyscale

a first inner surface [20i] arranged on the annular portion [20] between the first and second side surfaces [21a/21b] (fig. 1-3; 0031), 
a second inner surface [20i] arranged on the annular portion [20] between the third and fourth side surfaces [21a/21b] (fig. 1-3; 0031; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures); 
a first thermally conductive insulation strip [4] covering the the first side surface [21a], the first inner surface [20i], and the second side surface [21b] (fig. 2, 4; ¶ 0032); 
a second thermally conductive insulation strip [4] covering the third side surface [21a], the second inner surface [20i], and the fourth side surface [21b] (fig. 2, 4; ¶ 0032; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures); 
a first insulation end cap [30] configured to cover the first end surface [top] of each of the first, second, and third teeth [21] (fig. 3; ¶ 0034); 
a second insulation end cap [30a] configured to cover the second end surface [bottom] of each of the first, second, and third teeth [21] (fig. 3; ¶ 0034); and 
a winding [5] wound around the second tooth [21], the winding [5] contacting the first insulation strip [4], the first insulation end cap [30], the second insulation strip [4], and the second insulation end cap [30a], such that the winding [5] does not contact the second side surface [21b], the first end surface [top] of the second tooth [21], the third side surface [21a], or the second end surface [bottom] of the second tooth [21] (¶ 0032-0033).
Oka does not disclose that the insulation strips are carbon fiber-based.
Ehira discloses a stator [2] comprising a stator core [3] with teeth forming a plurality of slots [4], wherein thermally conductive, carbon fiber-based insulation strips [10] are arranged within the slots [4] for covering the inner surface and the facing side surfaces of two adjacent teeth (fig. 1; ¶ 0024; insulator [10] is formed of two layers [11/12], layer [12] being formed of a carbon film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insulation strips of Oka using the two layer and carbon fiber-based structure as taught by Ehira, in order to reduce the thermal resistance of the insulation thereby reducing the temperature rise in the coils (¶ 0027).  

    PNG
    media_image2.png
    388
    459
    media_image2.png
    Greyscale

Regarding claim 16, Oka, in view of Ehira, discloses the stator of claim 15, as stated above, wherein the third tooth [21] includes a fifth side surface [21a] facing an opposite direction as the fourth side surface [21b] (fig. 2-3; ¶ 0032-0033; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures), 
wherein the stator core [2] further includes a fourth tooth [21] extending radially inward from the annular portion [20], the fourth tooth [21] including a sixth side surface [21b] facing the fifth side surface [21a] of the third tooth [21], a first end surface [top], and a second end surface [bottom] opposite the first end surface [top] (fig. 2-3; ¶ 0032-0033; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures), and 
a third inner surface [21a] arranged on the annular portion [20] between the fifth and sixth side surfaces [21a/21b] (fig. 2-3; ¶ 0032-0033; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures), 
wherein the first insulation end cap [30] is configured to cover the first end surface [top] of the fourth tooth [21] (fig. 3; ¶ 0034; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures), 
wherein the second insulation end cap [30a] is configured to cover the second end surface [bottom] of the fourth tooth [21] (fig. 3; ¶ 0034; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures), and 
wherein the stator further comprises a third thermally conductive, carbon fiber-based insulation strip [4] covering the fifth side surface [21a], the third inner surface [20i], and the sixth side surface [21b] (fig. 2, 4; ¶ 0032; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures), 
a second winding [5] wound around the third tooth [21], the second winding [5] contacting the second insulation strip [4], the first insulation end cap [30], the third insulation strip [4], and the second insulation end cap [30a], such that the second winding [5] does not contact the fourth side surface [21b], the first end surface [top] of the third tooth [21], the fifth side surface [21a], or the second end surface [bottom] of the third tooth [21] (¶ 0032-0033; 9 teeth, slots, windings, and insulators are disclosed, all with identical structures).
Regarding claim 17, Oka, in view of Ehira, discloses the stator of claim 15, as stated above, wherein Ehira further discloses that the insulation strip [4] is formed of one layer (fig. 1; ¶ 0024; the term comprises in the preamble of the independent claim allows for additional, unrecited elements; thus, the “one layer” recited above can refer to either layer [11] or layer [12]).
Regarding claim 18, Oka, in view of Ehira, discloses the stator of claim 15, as stated above, wherein Ehira further discloses that the insulation strip [10] is formed of a first layer [11] and a second layer [12] (fig. 1; ¶ 0024).
Regarding claim 19, Oka, in view of Ehira, discloses the stator of claim 18, as stated above, wherein Ehira further discloses that the first layer [11] is thermally conductive and the second layer [12] is electrically insulating (fig. 1; ¶ 0024).
Regarding claim 21, Oka, in view of Ehira, discloses the stator of claim 1, as stated above, wherein Ehira further discloses that each of the insulation strips [4] is formed of one layer (fig. 1; ¶ 0024; the term comprises in the preamble of the independent claim allows for additional, unrecited elements; thus, the “one layer” recited above can refer to either layer [11] or layer [12]).
Claim(s) 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka and Ehira as applied to claims 1, 7, and 15, respectively, and further in view of Neet (US 2007/0222323 A1), hereinafter referred to as “Neet”.
Regarding claim 6, Oka, in view of Ehira, discloses the stator of claim 1, as stated above.  Oka does not disclose that each of the insulation strips [4] includes an adhesive material configured to respectively adhere each of the insulation strips [4] to the one of the inner surfaces [20i] and each of the side surfaces [21a/21b] adjacent the respective inner surface [20i].
Neet discloses a stator core [10] comprising slots [12] having inner surfaces [392], side surfaces [390/391], and insulation strips [350] (fig. 1-3; ¶ 0025-0027); wherein each of the insulation strips [350] includes an adhesive material configured to respectively adhere each of the insulation strips [350] to the one of the inner surfaces [392] and each of the side surfaces [390/391] adjacent the respective inner surface [392] (fig. 2-3; ¶ 0030-0031).

    PNG
    media_image3.png
    324
    479
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the insulation strips of Oka to the slots using an adhesive as taught by Neet, in order to securely fasten the insulation strips thereby eliminating the potential of damaging the insulation during insertion of the windings (¶ 0007-0008 of Neet).
Regarding claim 14, Oka, in view of Ehira, discloses the stator of claim 7, as stated above.  Oka does not disclose that each of the insulation strips [4] includes an adhesive material configured to respectively adhere each of the insulation strips [4] to the one of the inner surfaces [20i] and each of the side surfaces [21a/21b] adjacent the respective inner surface [20i].
Neet discloses a stator core [10] comprising slots [12] having inner surfaces [392], side surfaces [390/391], and insulation strips [350] (fig. 1-3; ¶ 0025-0027); wherein each of the insulation strips [350] includes an adhesive material configured to respectively adhere each of the insulation strips [350] to the one of the inner surfaces [392] and each of the side surfaces [390/391] adjacent the respective inner surface [392] (fig. 2-3; ¶ 0030-0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the insulation strips of Oka to the slots using an adhesive as taught by Neet, in order to securely fasten the insulation strips thereby eliminating the potential of damaging the insulation during insertion of the windings (¶ 0007-0008 of Neet).
Regarding claim 20, Oka, in view of Ehira, discloses the stator of claim 15, as stated above.  Oka does not disclose that each of the insulation strips [4] includes an adhesive material configured to respectively adhere each of the insulation strips [4] to the one of the inner surfaces [20i] and each of the side surfaces [21a/21b] adjacent the respective inner surface [20i].
Neet discloses a stator core [10] comprising slots [12] having inner surfaces [392], side surfaces [390/391], and insulation strips [350] (fig. 1-3; ¶ 0025-0027); wherein each of the insulation strips [350] includes an adhesive material configured to respectively adhere each of the insulation strips [350] to the one of the inner surfaces [392] and each of the side surfaces [390/391] adjacent the respective inner surface [392] (fig. 2-3; ¶ 0030-0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the insulation strips of Oka to the slots using an adhesive as taught by Neet, in order to securely fasten the insulation strips thereby eliminating the potential of damaging the insulation during insertion of the windings (¶ 0007-0008 of Neet).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Sakaue et al. (US 2015/0171693 A1) discloses a stator comprising insulation formed from various materials including carbon fiber.
Wan et al. (US 2014/0015358 A1) discloses a stator comprising insulation formed from various materials including carbon fiber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834